Appeal from an order of the Family Court, Niagara County (John F. Batt, J.), entered October 27, 2014 in a proceeding pursuant to Family Court Act article 10. The order, inter alia, directed respondent to engage in certain services.
It is hereby ordered that said appeal is unanimously dismissed without costs.
Memorandum: Respondent mother appeals from an order for services entered in this neglect proceeding pursuant to Family Court Act article 10. The appeal from that part of the order incorporating a temporary order of protection is moot, inasmuch as the temporary order has expired (see Matter of Kristine Z. v Anthony C., 43 AD3d 1284, 1284 [2007], lv denied 10 NY3d 705 [2008]; Matter of Cadejah AA., 25 AD3d 1027, 1028-1029 [2006], lv denied 7 NY3d 705 [2006]). The remainder of the appeal from the order for services is also moot, the order having been superseded by a subsequent order directing the removal of the subject children (see Moody v Sorokina, 40 AD3d 14, 19 [2007], appeal dismissed 8 NY3d 978 [2007], reconsideration denied 9 NY3d 887 [2007]; Matter of Chelsea BB., 34 AD3d 1085, 1088 [2006], lv denied 8 NY3d 806 [2007]). Any decision concerning the propriety of the order for services “ ‘will not, at this juncture, directly affect the rights and interests of the parties’ ” (Kristine Z., 43 AD3d at 1284).
Present — Whalen, P.J., Carni, NeMoyer, Troutman and Scudder, JJ.